DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,728,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method comprising: … “where a number of media subsets for the first set and the second set is based on each seat device's processing ability to stream data to another seat device and network bandwidth available to each seat device for streaming media files;…modifying an assignment of a media file between the first set and the second set 15based on comparison of a weighted score of the media file to a threshold value, the weighted score using a plurality of factors including a user access pattern for the media file determined from the monitoring and a third party rating of the media file; wherein prior to modifying, the media file is initially assigned to the first set” as recited in combination with other features with respect to independent claims 1, 8, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425